Citation Nr: 1502973	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-01 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from November 1954 to September 1958.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional office (RO).

He requested a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, which is often and more commonly referred to as a Travel Board hearing.  The hearing was scheduled for June 16, 2014, but in May 2014, so the month prior, he withdrew his hearing request.  38 C.F.R. § 20.704(e) (2014).

In August 2014, the Board remanded this claim for further development - namely, for a supplement medical nexus opinion concerning the origins of this claimed disability, particularly in terms of its posited relationship with the Veteran's military service.  

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran suffers from sufficiently severe bilateral sensorineural hearing loss as defined by VA regulation to constitute a ratable disability for compensation purposes.

2.  The available evidence is in relative equipoise as to whether this bilateral sensorineural hearing loss originated during his service or because of it.  



CONCLUSION OF LAW

Giving him the benefit of the doubt, his bilateral sensorineural hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, however, since the Board is fully granting this claim, there is no need to discuss whether there has been compliance with these obligations.  

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Discussion

Although at times, including in a November 2009 written statement, the Veteran merely alleged that his hearing loss resulted from noise exposure in service, during a VA examination in February 2010 he clarified that he had been experiencing gradual, progressively worsening, hearing loss ever since his service.  Affording him the benefit of the doubt, the Board finds his allegations of progressively decreasing hearing acuity since his service credible.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board also points out that he is competent to provide evidence of subjective symptoms such as decreased ability to hear.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that lay evidence was sufficient to diagnose varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that lay evidence was sufficient to establish the presence of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (holding that lay evidence sufficed to show the presence of symptoms of tinnitus).  

At the time of his enlistment into the military, no audiogram was performed.  However, a less scientific measure - a whispered voice test - revealed a score of 15/15 bilaterally and a "PULHES" physical profile amounting to a "picket fence" (i.e., all 1's) indicating a high level of medical fitness.  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) (explaining the military medical profile system).  The Board, therefore, finds that he had normal hearing acuity when entering the military.  

While in the military, the Veteran served as a jet engine mechanic and, like the RO, the Board consequently finds that he was exposed to unsafe noise levels during his service.


During his service, including when examined for separation, the Veteran voiced no complaints of hearing loss or difficulty hearing.  On separation in August 1958, a whispered voice test again resulted in a score of 15/15 bilaterally.  His PULHES score also again consisted of all 1's.  But there additionally was an audiogram, and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

15
LEFT
15
15
15

15

The standard for measuring auditory thresholds changed as of October 1967.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) Units.  VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for ratable hearing loss disability found at 38 C.F.R § 3.385 is based on ISO rather than ASA units.  The audiometric data from during the Veteran's service therefore is presumed to have been reported in ASA units.  Thus, the military audiogram findings must be converted from ASA to ISO units.

Converting the August 1958 audiometric results from ASA to ISO reveals that pure tone thresholds, in decibels, instead were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25

20
LEFT
30
25
25

20

So there was hearing loss in each ear, meaning bilaterally, when the Veteran separated from service.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Moreover, according to Hensley, there need not have been sufficient hearing loss at that time to have constituted an actual ratable disability according to 38 C.F.R. § 3.385 (the regulation defining hearing loss for VA compensation purposes); instead, the Veteran need only now satisfy the requirements of this VA regulation, not necessarily then, and have competent and credible evidence linking his current hearing loss to his service - as opposed to other ("intercurrent") causes.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Establishing entitlement to service connection generally requires having medical or, in certain circumstances, lay evidence of (1) current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

As a type of organic disease of the nervous system, service connection for sensorineural hearing loss, the type of hearing loss from which the Veteran suffers, also may be granted on a presumptive basis by showing it manifested to a compensable degree within a year of his discharge from service or by showing continuity of symptomatology since service.  38 C.F.R. §§ 3.307, 3.309(a) (2014);  see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

According to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  But for service connection, it is not required that a hearing loss disability by these standards be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of must be currently present to have an actual ratable disability.  

If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors (again, meaning "intercurrent" causes).  Ledford, 3 Vet. App. at 89.  Service connection for hearing loss may be granted where there is competent and credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

According to the results of VA audiologic examinations in February 2009, February 2013, and September 2014, there is no disputing the Veteran has sufficient hearing loss in each ear, so bilaterally, to satisfy the requirements of § 3.385 to be considered a ratable disability by VA standards.  For example, on VA examination in September 2014, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
70
90
90
LEFT
30
40
70
70
70

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 52 percent in the left ear.

During the earlier VA hearing evaluations in February 2009 and February 2013, the VA examiners also had diagnosed bilateral sensorineural hearing loss but had indicated it was unrelated to the Veteran's military service because his hearing was normal at the time of his separation from service (so closer to when the alleged acoustic trauma, i.e., noise exposure in service, is said to have occurred).  But in its August 2014 remand, the Board pointed that hearing loss was indeed apparent when the Veteran separated from service, including as evidenced by the pure tone thresholds of 30dB, bilaterally, in the 500 Hertz frequency.  Hensley, supra.

So in concluding there was no indication of hearing loss when the Veteran separated from service, the February 2009 and February 2013 VA examiners had relied (predicated their unfavorable opinions) on an inaccurate factual premise or predicate.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based).  Thus, their mistaken reliance tended to undermine the probative value of their opinions.  The Board, therefore, asked for supplemental comment concerning this, and on the premise of acceptance there was hearing loss in each ear when the Veteran separated from service (though none when he had entered service).  Once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

After this additional VA examination in September 2014, the VA examiner observed that hearing was normal on enlistment and that there was a threshold shift at 500 Hz by the time of separation.  This additional examiner went on to conclude that current hearing loss was not due to the Veteran's service - but again importantly on the mistaken presumption that there was normal hearing acuity when he separated from service (despite the clear indication there was not), also because he has a history of post-service recreational and occupational noise exposure while engaging in trapshooting and working as a truck driver.  So just as before, even this additional VA compensation examiner failed to acknowledge the patent indication of bilateral (left and right ear) hearing loss when the Veteran was examined in anticipation of separating from service.  Consequently, just as before, this tends to undermine the probative value of even this additional examiner's unfavorable opinion regarding causation or the origins of this claimed hearing loss.

Clearly, and as the Board pointed out when remanding this claim in August 2014, the Veteran had hearing loss in each ear when separating from service - certainly in the 500 Hz frequency and even in the 1000 and 2000 Hz frequencies since the puretone thresholds were greater than 20dB after converting the audiogram results from ASA to ISO (ANSI) units.  In comparison, he did not have any hearing loss in either ear when entering service.  It resultantly is just as likely as not his hearing loss originated during his service or is the result of his service, namely, the noise exposure during his service versus since as a civilian.  Because the evidence supporting this notion is just as probative as the evidence against it, this claim for hearing loss must be granted rather than denied.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or obvious "etiology").  Instead, this need only be an "as likely as not" proposition, which in this particular instance it is for the reasons and bases discussed.


ORDER

This claim of entitlement to service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


